In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00344-CV

JESSICA CHANDLER AND SCULPT POD,           §    On Appeal from the 462nd District Court
INC., Appellants
                                           §    of Denton County (17-10144-393)

V.                                         §    October 14, 2021

KMCC ENTERPRISES, LLC; KENNETH             §    Memorandum Opinion by Justice Bassel
WALL; AND MARIA WALL, Appellees

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

trial court committed reversible error. We reverse the portions of the trial court’s

January 25, 2019, August 21, 2019, and November 27, 2019 orders that disallowed any

discovery by appellants Jessica Chandler and Sculpt Pod, Inc.; waived all objections to

appellees KMCC Enterprises, LLC, Kenneth Wall, and Maria Wall’s discovery; and

refused to allow Chandler and Sculpt Pod to support their defenses or oppose the

claims against them. We affirm the remainder of these orders. We reverse the
June 19, 2020 order and the July 31, 2020 damages judgment. We remand the case for

further proceedings.

      It is further ordered that appellees KMCC Enterprises, LLC, Kenneth Wall,

and Maria Wall, shall bear the costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel